                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 RAYMOND BERGERON-DAVILA,

        Plaintiff,                                                      ORDER
 v.
                                                                Case No. 20-cv-13-jdp
 MARTHA MACIAPENTO, et al.,

        Defendants.


       Plaintiff Raymond Bergeron-Davila, a prisoner in the custody of the Wisconsin

Department of Corrections, has submitted a proposed complaint and has paid the $400 filing

fee. Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff Raymond Bergeron-Davila’s complaint is

taken under advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly

when such a decision has been made.


               Entered this 12th day of February, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
